Public Utilities Commission, No. 91-410-EL-AIR. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. On August 28, 1992, the Cincinnati Gas & Electric Company filed a notice of appeal from the Opinion and Order of May 12, 1992, the Entry on Rehearing of July 2, 1992, and the Order on Rehearing of August 20, 1992, of the Public Utilities Commission of Ohio (collectively, the commission’s “orders”). On September 17, 1992, the city of Cincinnati filed a notice of appeal of the commission’s orders. The notice of appeal was docketed as a second notice of appeal in this case. For purposes of administrative convenience,
IT IS ORDERED by the court, sua sponte, effective October 20,1992, that the notice of appeal filed by the city of Cincinnati shall be docketed under a separate case number, 92-2101, with the caption of “City of Cincinnati v. Public Utilities Commission of Ohio."
IT IS FURTHER ORDERED that the assignment of a new case number shall not alter the current briefing schedule.